 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of
September 28, 2005 among Emmis Television Broadcasting, L.P., an Indiana limited
partnership, and Emmis Television License, LLC, an Indiana limited liability
company (collectively, “Seller”) and SJL Acquisition, LLC, a Delaware limited
liability company (“Buyer”).
Recitals
     A. Seller owns and operates the following television broadcast stations
(each a “Station” and collectively the “Stations”) pursuant to certain
authorizations issued by the Federal Communications Commission (the “FCC”):
KOIN(TV), Portland, Oregon
KHON-TV, Honolulu, Hawaii
KHAW-TV, Hilo, Hawaii
KAII-TV, Wailuku, Hawaii
     B. Simultaneously with the execution of this Agreement, Buyer and an
affiliate of Seller are entering into a Stock Purchase Agreement (the “SPA”)
with respect to certain other television stations.
     C. Pursuant to the terms and subject to the conditions set forth in this
Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Station Assets (defined below).
Agreement
     NOW, THEREFORE, taking the foregoing into account, and in consideration of
the mutual covenants and agreements set forth herein, the parties, intending to
be legally bound, hereby agree as follows:
ARTICLE 1: PURCHASE OF ASSETS
     1.1. Station Assets. On the terms and subject to the conditions hereof, at
Closing (defined below), except as set forth in Sections 1.2 and 1.3, Seller
shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase and acquire from Seller, all right, title and interest of Seller in and
to all assets, properties and rights of Seller, real and personal, tangible and
intangible, that are used or held for use in the operation of the Stations (the
“Station Assets”), including without limitation the following:
          (a) all licenses, permits and other authorizations issued to Seller by
the FCC with respect to the Stations (the “FCC Licenses”), and all licenses,
permits and authorizations issued by any federal, state or local governmental
authority other than the FCC, including without limitation, those described on
Schedule 1.1(a) and including any renewals or modifications thereof between the
date hereof and Closing;
          (b) all of Seller’s equipment, transmitters, antennas, cables, towers,
vehicles, furniture, fixtures, spare parts and other tangible personal property
of every kind and description

 



--------------------------------------------------------------------------------



 




that are used in or held for use in the ownership or operation of the Stations,
including without limitation those listed on Schedule 1.1(b), except for any
retirements or dispositions thereof made between the date hereof and Closing in
the ordinary course of business (the “Tangible Personal Property”);
          (c) all of the real property (i) owned in fee simple by, or
(ii) leased, subleased or licensed to any Seller, and used or held for use in
the operation of the Stations (including any appurtenant easements and
improvements located thereon), including without limitation those listed on
Schedule 1.1(c) (the “Real Property”);
          (d) all agreements for the sale of advertising time on the Stations,
and all other contracts, agreements, licenses and leases (including the Real
Property Leases (defined below)) used or held for use in the Stations’ business,
including without limitation those listed on Schedule 1.1(d), together with all
contracts, agreements, licenses and leases made between the date hereof and
Closing in accordance with Article 4 (the “Station Contracts”);
          (e) all intellectual property and rights thereunder, including but not
limited to all rights in and to the call letters and trademarks, trade names,
service marks, patents, inventions, trade secrets, know-how, internet domain
names, copyrights, programs and programming material, jingles, slogans, logos,
and other intangible property (the “Intellectual Property”) owned by or licensed
to Seller and used in or held for use in the operation of the Stations,
including without limitation those listed on Schedule 1.1(e) (the “Intangible
Property”);
          (f) Seller’s rights in and to all the files, documents, records, and
books of account (or copies thereof) relating to the operation of the Stations,
including the Stations’ local public files, programming information and studies,
engineering data, advertising studies, marketing and demographic data, sales
correspondence, lists of advertisers, credit and sales reports, and logs, but
excluding records relating to Excluded Assets (defined below); and
          (g) all assets included in Working Capital (defined below).
     1.2. Excluded Assets. Notwithstanding anything to the contrary contained
herein, the Station Assets shall not include the following assets or any rights,
title and interest therein (the “Excluded Assets”):
          (a) all cash and cash equivalents of Seller, including without
limitation certificates of deposit, commercial paper, treasury bills, marketable
securities, money market accounts and all such similar accounts or investments;
          (b) all tangible and intangible personal property of Seller retired or
disposed of between the date of this Agreement and Closing in accordance with
Article 4;
          (c) all Station Contracts that are terminated or expire prior to
Closing in accordance with Article 4 and any Station Contract that is an
employment agreement or similar contract with respect to any employee not hired
by Buyer pursuant to Section 5.7;
          (d) Seller’s corporate and trade names unrelated to the operation of
the Stations (including the name “Emmis”), charter documents, and books and
records relating to the

- 2 -



--------------------------------------------------------------------------------



 



organization, existence or ownership of Seller, duplicate copies of the records
of the Stations, and all records not relating to the operation of the Stations;
          (e) all contracts of insurance, all coverages and proceeds thereunder
and all rights in connection therewith, including without limitation rights
arising from any refunds due with respect to insurance premium payments to the
extent related to such insurance policies;
          (f) all pension, profit sharing plans and trusts and the assets
thereof and any other employee benefit plan or arrangement and the assets
thereof, if any, maintained by Seller;
          (g) receivables for the reimbursement of the cost of capital equipment
and relocation related expenses paid for by Seller and relating to the
Sprint/Nextel relocation project;
          (h) any non-transferable shrinkwraped, computer software and any other
non-transferable computer licenses that are not material to the operation of the
Stations;
          (i) all rights and claims of Seller, whether mature, contingent or
otherwise, against third parties with respect to the Stations and the Station
Assets, to the extent arising during or attributable to any period prior to the
Effective Time (other than the assets included in Working Capital);
          (j) all claims of Seller with respect to any Tax (defined below)
refunds (except to the extent Buyer is economically responsible for the
underlying Tax or the underlying Tax is included in Working Capital);
          (k) computers and other assets located at the Emmis Communications
Corporation headquarters, and the centralized server facility, data links,
payroll system and other group-wide operating systems; and
          (l) the assets listed on Schedule 1.2, and the slogan “Great Media,
Great People, Great Service.”
     1.3. Shared Assets.
          (a) Some of the Station Contracts may be used in the operation of
multiple stations or other business units (the “Shared Contracts”) and are
identified as such on Schedule 1.1(d). The rights and obligations under the
Shared Contracts, except for those Shared Contracts already allocated on
Schedule 1.3, shall be equitably allocated among stations in a manner reasonably
determined by Seller, in good faith, in accordance with the following equitable
allocation principles:
               (i) any allocation set forth in the Shared Contract shall
control;
               (ii) if none, then any allocation previously made by Seller as
reflected in Seller’s financial statements in the ordinary course of Station
operations shall control;
               (iii) if none, then the quantifiable proportionate benefit to be
received by the parties after Closing shall control; and

- 3 -



--------------------------------------------------------------------------------



 



               (iv) if not quantifiable, then reasonable accommodation shall
control.
          (b) Buyer shall cooperate with Seller (and any third party designated
by Seller) in such allocation, and the Station Contracts (and Assumed
Obligations (defined below)) will include only Buyer’s allocated portion of the
rights and obligations under the Shared Contracts (without need for further
action and whether such allocation occurs before or after Closing). If
designated by Seller, such allocation will occur by termination of the Shared
Contract and execution of new contracts. Buyer’s allocated portion of the Shared
Contracts will not include any group discounts or similar benefits specific to
Seller or its affiliates. Completion of documentation of any such allocation is
not a condition to Closing.
          (c) Seller operates KHON (Honolulu) and KGMB (Honolulu) on a combined
basis, and shared assets shall be allocated as set forth on Schedule 1.3, and to
the extent not allocated to Buyer pursuant to such Schedule, such assets shall
be Excluded Assets. If any other Schedule attached hereto includes any items
that are shared but not allocated to Buyer pursuant to Schedule 1.3, then such
items are nonetheless Excluded Assets. If applicable, at Closing, the parties
shall enter into the agreements set forth on Schedule 1.3, which may include (if
applicable) shared services agreements and shared facilities agreements, in the
forms attached hereto as Exhibit 1.3 (or, where appropriate, the parties shall
execute an assignment and assumption agreement with respect to such agreements).
     1.4. Assumption of Obligations. On the Closing Date (defined below), Buyer
shall assume (i) the obligations of Seller arising during, or attributable to,
any period of time on or after the Closing Date under the Station Contracts and
the FCC Licenses, (ii) the obligations described in Section 5.7 as being the
responsibility of Buyer, and (iii) all liabilities included in Working Capital
(collectively, the “Assumed Obligations”). Except for the Assumed Obligations,
Buyer does not assume, and will not be deemed by the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby to
have assumed, any other liabilities or obligations of Seller or any of its
affiliates (the “Retained Obligations”).
     1.5. Purchase Price. The aggregate purchase price to be paid for the
Station Assets under this Agreement and the Stock under the SPA shall be an
amount equal to Two Hundred Fifty-Nine Million Dollars ($259,000,000) plus the
Contingent Payment (as defined on Schedule 1.5), if any (the “Purchase Price”).
The Purchase Price shall be paid at Closing as follows: (i) $253,000,000 (as
allocated) in cash by wire transfer of immediately available funds and (ii) the
balance by execution and delivery of a secured limited recourse promissory note
with the terms described on Schedule 1.5 hereto (the “Loan”). Prior to Closing,
Buyer and Seller shall agree upon an allocation of the Purchase Price between
this Agreement and the SPA.
     1.6. Working Capital. As used herein, the term “Working Capital” shall mean
(i) all current assets of the Stations, other than Excluded Assets, and (ii) all
current liabilities of the Stations that have been incurred in the ordinary
course of business, other than intercompany payables and Taxes on or measured by
income, in each case to the extent that the same would appear on a balance sheet
prepared in accordance with accounting principles generally accepted in the
United States (“GAAP”), on a basis consistent with the manner in which the
balance sheets of the Stations have been prepared previously, as of 12:01 a.m.
on the day of Closing (the “Effective Time”).

- 4 -



--------------------------------------------------------------------------------



 



     1.7. Allocation. Buyer and Seller shall negotiate the allocation of the
Purchase Price (which for the purposes of this Section 1.7 only shall include
all other costs that are capitalized for United States federal income tax
purposes) among the Station Assets (including goodwill) for tax purposes within
90 days after the Closing. If Buyer and Seller do not reach an agreement
concerning the allocation of the Purchase Price within such time (or, if
earlier, prior to any applicable filing deadline), then Buyer and Seller each
may file their respective tax returns reflecting the allocation determined by it
in accordance with requirements of Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”).
     1.8. Closing. The consummation of the sale and purchase of the Station
Assets provided for in this Agreement (the “Closing”) shall take place on the
fifth business day after the date of the FCC Consent pursuant to the FCC’s
initial order, unless such consent is granted between January 23, 2006 and
January 30, 2006, in which event the Closing shall take place on January 31,
2006 (or on such other day after such consent as otherwise provided herein or as
Buyer and Seller may mutually agree), subject to the satisfaction or waiver of
the conditions to Closing set forth herein. The date on which the Closing is to
occur is referred to herein as the “Closing Date.”
     1.9. Governmental Consents.
          (a) Within five (5) business days of the date of this Agreement, Buyer
and Seller shall file an application with the FCC (the “FCC Application”)
requesting FCC consent to the assignment of the FCC Licenses to Buyer. FCC
consent to the assignment to Buyer of the main station FCC Licenses and any
other FCC Licenses necessary to operate the Stations in the ordinary course of
business in all material respects is referred to herein as the “FCC Consent.”
Buyer and Seller shall diligently prosecute the FCC Application and otherwise
use their reasonable best efforts to obtain the FCC Consent as soon as possible.
          (b) If applicable, within ten (10) business days after the date of
this Agreement, Buyer and Seller shall make any required filings with the
Federal Trade Commission and the United States Department of Justice pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”) with respect to the transactions contemplated hereby (including a request
for early termination of the waiting period thereunder), and shall thereafter
promptly respond to all requests received from such agencies for additional
information or documentation. Expiration or termination of any applicable
waiting period under the HSR Act is referred to herein as “HSR Clearance.”
          (c) Buyer and Seller shall notify each other of all documents filed
with or received from any governmental agency with respect to this Agreement or
the transactions contemplated hereby. Buyer and Seller shall furnish each other
with such information and assistance as the other may reasonably request in
connection with their preparation of any governmental filing hereunder. The FCC
Consent and HSR Clearance are referred to herein collectively as the
“Governmental Consents.”
     1.10. Renewal. The main station FCC Licenses expire on the dates set forth
on Schedule 1.1(a). If due prior to Closing and if not previously filed, then
Seller shall timely file FCC renewal applications with respect to the Stations
and thereafter prosecute such applications.

- 5 -



--------------------------------------------------------------------------------



 



The parties acknowledge that under current FCC policy, either the FCC will not
grant an assignment application while a renewal application is pending, or the
FCC will grant an assignment application with a renewal condition. If the FCC
Application is granted subject to a renewal condition, then the term “FCC
Consent” shall mean FCC consent to the FCC Application and satisfaction of such
renewal condition.
ARTICLE 2: SELLER REPRESENTATIONS AND WARRANTIES
     Seller makes the following representations and warranties to Buyer as of
the date hereof and as of the Closing:
     2.1. Organization. Seller is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which the Station Assets are
located. Seller has the requisite power and authority to execute, deliver and
perform this Agreement and all of the other agreements and instruments to be
made by Seller pursuant hereto (collectively, the “Seller Ancillary Agreements”)
and to consummate the transactions contemplated hereby. Emmis Operating Company
is the sole general partner of Emmis Television Broadcasting, L.P. and as such
is liable for all of Seller’s obligations under this Agreement.
     2.2. Authorization. The execution, delivery and performance of this
Agreement and the Seller Ancillary Agreements by Seller have been duly
authorized and approved by all necessary action of Seller and do not require any
further authorization or consent of Seller. This Agreement is, and each Seller
Ancillary Agreement when executed and delivered by Seller and the other parties
thereto will be, a legal, valid and binding agreement of Seller enforceable in
accordance with its terms, except in each case as such enforceability may be
limited by bankruptcy, moratorium, insolvency, reorganization or other similar
laws affecting or limiting the enforcement of creditors’ rights generally and
except as such enforceability is subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     2.3. No Conflicts. Except as set forth on Schedule 2.3 and except for the
Governmental Consents and consents to assign certain of the Station Contracts as
set forth on Schedule 1.1(c) and Schedule 1.1(d), the execution, delivery and
performance by Seller of this Agreement and the Seller Ancillary Agreements and
the consummation by Seller of any of the transactions contemplated hereby or
thereby does not and will not conflict with, violate, result in a breach of the
terms and conditions of, or, with or without notice or the passage of time,
result in any breach, event of default or the creation of any lien under, any
lease, contract, license or agreement (including the Station Contracts) to which
Seller is a party or to which its assets are subject, any organizational
documents of Seller, or any law, judgment, order, or decree to which Seller is
subject, or require the consent or approval of, or a filing by Seller with, any
governmental or regulatory authority or any third party.
     2.4. FCC Licenses. Except as set forth on Schedule 1.1(a):
          (a) Seller is the holder of the FCC Licenses described on
Schedule 1.1(a), which are all of the material licenses, permits and
authorizations of any federal, state or local governmental authority required
for or otherwise material to the present operation of the

- 6 -



--------------------------------------------------------------------------------



 



Stations. The FCC Licenses are in full force and effect and have not been
revoked, suspended, canceled, rescinded or terminated and have not expired.
There is not pending any action by or before the FCC to revoke, suspend, cancel,
rescind or materially adversely modify any of the FCC Licenses (other than
proceedings to amend FCC rules of general applicability). There is not issued or
outstanding, by or before the FCC, any order to show cause, notice of violation,
notice of apparent liability, or order of forfeiture against the Stations or
against Seller with respect to the Stations that could result in any such
action. The Stations are operating in compliance in all material respects with
the FCC Licenses, the Communications Act of 1934, as amended (the
“Communications Act”), and the rules, regulations and policies of the FCC.
          (b) Each Station has been assigned a channel by the FCC for the
provision of digital television (“DTV”) service, and the FCC Licenses include
such authorization. The Stations are broadcasting the DTV signal in accordance
with such authorization in all material respects. Except as set forth on
Schedule 1.1(a), each Station’s election of a channel on which to provide DTV
service following the end of the DTV transition has been approved by the FCC,
and each Station has met the build-out requirements for its
replication-maximization deadline pursuant to the FCC’s Report and Order,
“Second Periodic Review of the Commission’s Rules and Policies Affecting the
Conversion to Digital Television,” FCC 04-192 (released September 7, 2004) if
such deadline has passed.
          (c) As of the date of this Agreement, (i) the Stations are carried on
cable and DBS systems pursuant to the retransmission consent agreements set
forth on Schedule 1.1(d), and (ii) each retransmission consent agreement is in
effect and is binding upon Seller and, to Seller’s knowledge, the other parties
thereto (subject to bankruptcy, insolvency, reorganization or other similar laws
relating to or affecting the enforcement of creditors’ rights generally).
          (d) All material reports and filings required to be filed with the FCC
by Seller with respect to the Stations have been timely filed. All such reports
and filings are accurate and complete in all material respects. Seller maintains
appropriate public inspection files at the Stations as required by FCC rules.
     2.5. Taxes. Seller has, in respect of the Stations’ business and the
Station Assets, (a) filed all foreign, federal, state, county and local Tax
Returns (defined below) which are required to have been filed by it under
applicable law, and (b) has paid all Taxes (defined below) which have become due
and payable by Seller. As used herein, “Taxes” shall mean any federal, state or
local net or gross income, gross receipts, sales, use, excise, property, ad
valorem, transfer, franchise, license, withholding, payroll, employment and
social security, unemployment, and other taxes, fees, assessments or charges of
any kind imposed by any governmental authority, together with any associated
interest or penalties, and “Tax Returns” means any return, declaration, report,
claim for refund, or statement relating to Taxes, including any schedules or
attachments thereto and any amendments thereof.
     2.6. Personal Property. Schedule 1.1(b) contains a list of material items
of Tangible Personal Property included in the Station Assets, subject to
Section 1.3(c). Except as set forth on Schedule 1.1(b), Seller has good and
marketable title to the Tangible Personal Property free and clear of liens,
claims and encumbrances (“Liens”) other than Permitted Liens (defined below).
Except as set forth on Schedule 1.1(b), all material items of Tangible Personal
Property are in normal operating condition, ordinary wear and tear excepted. As
used herein, “Permitted Liens”

- 7 -



--------------------------------------------------------------------------------



 



means, collectively, the Assumed Obligations, the shared use arrangements
described in Section 1.3, liens for taxes not yet due and payable, liens that
will be released at or prior to Closing, and with respect to the Real Property,
such other easements, rights of way, building and use restrictions, exceptions,
reservations and limitations that do not, individually or in the aggregate, in
any material respect detract from the value of the property subject thereto or
impair the use thereof in the ordinary course of the business of the Stations.
     2.7. Real Property. Schedule 1.1(c) and Schedule 1.3 contain a description
of all Real Property included in the Station Assets, which is all of the real
property used, or held for use, by Seller in connection with the operation of
the Stations. Seller has good and marketable fee simple title to the owned Real
Property described on such schedules (the “Owned Real Property”) free and clear
of Liens other than Permitted Liens. Such schedules include a description of
each lease of Real Property or similar agreement included in the Station
Contracts, which is all of the leased real property used or held for use by such
Seller in connection with the operation of the Stations (the “Real Property
Leases”). Seller has good and valid title to the leasehold estate under each
Real Property Lease free and clear of any Liens other than Permitted Liens. To
Seller’s knowledge, the Real Property is not subject to any suit for
condemnation or other taking by any public authority. The Owned Real Property
includes, and the Real Property Leases provide, access to the Stations’
facilities.
     2.8. Contracts. Seller has made available to Buyer copies of the material
Station Contracts. Except as set forth on Schedule 1.1(d), each of the Station
Contracts (including without limitation each of the Real Property Leases) is in
full force and effect and is binding upon Seller and, to Seller’s knowledge, the
other parties thereto (subject to bankruptcy, insolvency, reorganization or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally). Seller has performed its obligations under each of the Station
Contracts in all material respects, and is not in material default thereunder,
and to Seller’s knowledge, no other party to any of the Station Contracts is in
default thereunder in any material respect. The Station Contracts requiring the
consent of a third party to assignment are identified with an asterisk on
Schedule 1.1(c) and Schedule 1.1(d).
     2.9. Environmental. Except as set forth on Schedule 1.1(c) or in any Phase
I (defined below), to Seller’s knowledge, no hazardous or toxic substance or
waste regulated under any applicable environmental, health or safety law has
been generated, stored, transported or released on, in, from or to the Real
Property included in the Station Assets. Except as set forth on Schedule 1.1(c)
or in any Phase I, to Seller’s knowledge, Seller has complied in all material
respects with all environmental, health and safety laws applicable to the
Stations.
     2.10. Intangible Property. Schedule 1.1(e) contains a description of the
material Intangible Property included in the Station Assets. Except as set forth
on Schedule 1.1(e), (i) to Seller’s knowledge, Seller’s conduct of the Stations’
business does not infringe upon or misappropriate any third party rights in any
material respect, (ii) to Seller’s knowledge, none of the material Intangible
Property is being infringed or misappropriated by any third party, (iii) the
Intangible Property is not the subject of any pending or, to Seller’s knowledge,
threatened legal proceedings claiming infringement, unauthorized use or
violation by Seller or any Station, and (iv) Seller has not received any written
notice that its use of the Intangible Property at any Station is unauthorized or
violates or infringes upon the rights of any other person or challenging the
ownership, use, validity or enforceability of any Intangible Property. Except as
set forth on

- 8 -



--------------------------------------------------------------------------------



 



Schedule 1.1(e), to Seller’s knowledge, Seller owns or has the right to use the
Intangible Property free and clear of Liens other than Permitted Liens. Seller
has made the filings and registrations listed on Schedule 1.1(e), if any, with
respect to the Intangible Property listed thereon.
     2.11. Employees. Except as set forth on Schedule 2.11, (i) Seller has
complied in all material respects with all labor and employment laws, rules and
regulations applicable to the Stations’ business, including without limitation
those which relate to prices, wages, hours, discrimination in employment and
collective bargaining, and (ii) there is no unfair labor practice charge or
complaint against Seller in respect of the Stations’ business pending or to
Seller’s knowledge threatened before the National Labor Relations Board, any
state labor relations board or any court or tribunal, and there is no strike,
dispute, request for representation, slowdown or stoppage pending or threatened
in respect of the Stations’ business. Except as set forth on Schedule 1.1(d) and
Schedule 2.11, Seller is not party to any collective bargaining, union or
similar agreement with respect to the employees of Seller at the Stations, and,
to Seller’s knowledge, no union represents or claims to represent or is
attempting to organize such employees. To Seller’s knowledge, except as set
forth on Schedule 2.11, no current liability may be imposed upon a cessation of
or reduction in contributions to, or upon any complete or partial withdrawal
from, any multiemployer plan covering employees of the Seller at the Stations.
     2.12. Insurance. Seller maintains insurance policies or other arrangements
with respect to the Stations and the Station Assets consistent with its
practices for other stations, and will maintain such policies or arrangements in
full force and effect until the Effective Time.
     2.13. Compliance with Law. Except as set forth on Schedule 2.13, (i) Seller
has complied in all material respects with all laws, ordinances, codes, rules
and regulations, and all decrees, judgments and orders of any court or
governmental authority which are applicable to the operation of the Stations,
and (ii) to Seller’s knowledge, there are no governmental claims or
investigations pending or threatened against Seller in respect of the Stations
except those affecting the industry generally.
     2.14. Litigation. Except as set forth on Schedule 2.14, there is no action,
suit or proceeding pending or, to Seller’s knowledge, threatened against Seller
in respect of the Stations that will subject Buyer or the Station Assets to
liability or which will affect Seller’s ability to perform its obligations under
this Agreement.
     2.15. Financial Statements. Seller has provided to Buyer copies of its
statements of operations for the Stations for: (i) the years ended February 29,
2004 and February 28, 2005 (the “Year End Statements”), and (ii) the six months
ended August 31, 2004 and 2005 (such statements, together with the Year End
Statements, the “Financial Statements”). The Year End Statements are the
statements included in the audited consolidated financial statements of Seller
and its affiliates (but the Year End Statements are not separately audited). The
Financial Statements have been prepared in accordance with GAAP consistently
applied and in the aggregate present fairly in all material respects the results
of operations of the Stations as operated by Seller for the respective periods
covered thereby, except that (i) shared operating expenses (if applicable) are
allocated among the Stations as determined by Seller, (ii) employee health
insurance expense reflected in the statements is an estimate of the Stations’
share of consolidated health insurance expense and not necessarily indicative of
actual claims activity of any particular Station, (iii) a portion of
departmental operating expenses are paid in Seller’s

- 9 -



--------------------------------------------------------------------------------



 



stock but are reflected as cash expenses in the statements, and (iv) such
statements do not include income tax expense or benefit, interest income and
expense, disclosures required by GAAP in notes accompanying the financial
statements, retiree benefit expense (pension, health insurance, etc.), non-cash
compensation expenses associated with the discount given to employees on stock
purchases and associated with restricted stock grants made March 1, 2005,
certain revenues and expenses associated with operating the Stations as a group
and expenses attributable to the adoption of accounting pronouncements. Between
August 31, 2005 and the date of this Agreement, the Stations have been operated
in all material respects in the ordinary course of business and otherwise in the
manner set forth in Section 4.1, as if such Section applied during such period.
     2.16. No Undisclosed Liabilities. There are no liabilities or obligations
of Seller that will be binding upon Buyer after the Effective Time other than
the Assumed Obligations.
     2.17. Station Assets. The Station Assets include all assets that are owned,
leased or licensed by Seller or any affiliate of Seller and used in or held for
use in the operation of the Stations in all material respects as currently
operated, except for the Excluded Assets.
     2.18. Related Party Transactions. With respect to any Station Contract
between Seller on the one hand, and any affiliate of Seller or any officer,
director or employee of Seller on the other hand, that is not listed on
Schedule 1.1(d) or referenced in Schedule 1.3, such Station Contract is on
commercially reasonable terms.
     2.19. Citizenship. Seller is not a “foreign person” as defined in
Section 1445(f)(3) of the Code.
ARTICLE 3: BUYER REPRESENTATIONS AND WARRANTIES
     Buyer hereby makes the following representations and warranties to Seller
as of the date hereof and as of the Closing:
     3.1. Organization. Buyer is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which the Station Assets are
located. Buyer has the requisite power and authority to execute, deliver and
perform this Agreement and all of the other agreements and instruments to be
executed and delivered by Buyer pursuant hereto (collectively, the “Buyer
Ancillary Agreements”) and to consummate the transactions contemplated hereby.
     3.2. Authorization. The execution, delivery and performance of this
Agreement and the Buyer Ancillary Agreements by Buyer have been duly authorized
and approved by all necessary action of Buyer and do not require any further
authorization or consent of Buyer. This Agreement is, and each Buyer Ancillary
Agreement when executed and delivered by Buyer and the other parties thereto
will be, a legal, valid and binding agreement of Buyer enforceable in accordance
with its terms, except in each case as such enforceability may be limited by
bankruptcy, moratorium, insolvency, reorganization or other similar laws
affecting or limiting the enforcement of creditors’ rights generally and except
as such enforceability is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

- 10 -



--------------------------------------------------------------------------------



 



     3.3. No Conflicts. Except for the Governmental Consents, the execution,
delivery and performance by Buyer of this Agreement and the Buyer Ancillary
Agreements and the consummation by Buyer of any of the transactions contemplated
hereby or thereby does not and will not conflict with, violate, result in a
breach of the terms and conditions of, or, with or without notice or the passage
of time, result in any breach, event of default or the creation of any lien
under, any lease, contract or agreement to which Buyer is a party or to which
its assets are subject, any organizational documents of Buyer, or any law,
judgment, order or decree to which Buyer is subject, or require the consent or
approval of, or a filing by Buyer with, any governmental or regulatory authority
or any third party.
     3.4. Litigation. There is no action, suit or proceeding pending or, to
Buyer’s knowledge, threatened against Buyer which questions the legality or
propriety of the transactions contemplated by this Agreement or could materially
adversely affect the ability of Buyer to perform its obligations hereunder.
     3.5. Qualification. Buyer knows of no reason why it should not be found to
be legally, financially and otherwise qualified to be the licensee of, acquire,
own and operate the Stations under the Communications Act and the rules,
regulations and policies of the FCC, and knows of no facts that would, under
existing law and the existing rules, regulations, policies and procedures of the
FCC, disqualify Buyer as an assignee of the FCC Licenses or as the owner and
operator of the Stations. No waiver of or exemption from any FCC rule or policy
on the part of Buyer is necessary for the FCC Consent to be obtained. There are
no matters relating to Buyer that might reasonably be expected to result in the
FCC’s denial or delay of approval of the FCC Application.
ARTICLE 4: SELLER COVENANTS
     4.1. Seller’s Covenants. Between the date hereof and Closing, except as
contemplated by Schedule 1.3, and except as permitted by this Agreement or with
the prior written consent of Buyer, Seller shall:
          (a) operate the Stations in the ordinary course of business and in all
material respects in accordance with FCC rules and regulations and with all
other applicable laws, regulations, rules and orders;
          (b) maintain the FCC Licenses in full force and effect in all material
respects, and not materially adversely modify any of the FCC Licenses, not give
the FCC any grounds to institute proceedings for the revocation or suspension
of, or take any action or fail to take any action if such action or failure to
act would result in a materially adverse modification to any of the FCC
Licenses;
          (c) not other than in the ordinary course of business, sell, lease,
license or dispose of or agree to sell, lease, license or dispose of any of the
Station Assets (other than the Real Property, which Seller shall not sell or
agree to sell) unless replaced with similar items of substantially equal or
greater value and utility, or create, assume or permit to exist any Liens upon
the Station Assets, except for Permitted Liens, and not dissolve, liquidate,
merge or consolidate with any other entity;

- 11 -



--------------------------------------------------------------------------------



 



          (d) maintain and replace the Tangible Personal Property and maintain
the Real Property, in each case in the ordinary course of business;
          (e) upon reasonable notice, give Buyer and its representatives
reasonable access during normal business hours to the Station Assets, and
furnish Buyer with information relating to the Station Assets that Buyer may
reasonably request, provided that such access rights shall not be exercised in a
manner that interferes with the operation of the Stations;
          (f) except as otherwise required by law, (i) not enter into any
employment agreement (except in the ordinary course of business consistent with
past practice after consultation with Buyer) or severance agreement or any
labor, or union agreement or plan (or amendments of any such existing agreements
or plan) that will be binding upon Buyer after Closing, (ii) except in the
ordinary course of business, increase the compensation payable to any employee
of the Stations (except for bonuses and other compensation payable by Seller in
connection with the consummation of the transactions contemplated by this
Agreement) or (iii) not modify any severance policy applicable to any employee
of the Station that would result in any increase in the amount of severance
payable to any such employee (or would expand the circumstances in which such
severance is payable);
          (g) pay accounts payable and collect accounts receivable in the
ordinary course of business consistent with past practice, and not compromise or
discount any accounts receivable except in the ordinary course of business
consistent with past practice;
          (h) use reasonable best efforts to maintain the Stations’ cable and
DBS carriage existing as of the date of this Agreement, including making timely
elections of must-carry or retransmission consent and negotiating new or
extended retransmission consent agreements in the ordinary course of business;
and
          (i) not, other than in the ordinary course of business, enter into new
Station Contracts or amend any existing Station Contracts.
ARTICLE 5: JOINT COVENANTS
     Buyer and Seller hereby covenant and agree as follows:
     5.1. Confidentiality. Seller (or The Blackstone Group, LLC on behalf of
Seller) and Buyer (or an affiliate of Buyer on behalf of Buyer) are parties to a
non-disclosure agreement with respect to Seller and its television stations (the
“NDA”). To the extent not already a direct party thereto, Seller and Buyer
hereby assume the NDA and agree to be bound by the provisions thereof. Without
limiting the terms of the NDA, subject to the requirements of applicable law,
all non-public information regarding the parties and their business and
properties that is disclosed in connection with the negotiation, preparation or
performance of this Agreement (including without limitation all financial
information provided by Seller to Buyer) shall be confidential and shall not be
disclosed to any other person or entity, except in accordance with the terms of
the NDA.
     5.2. Announcements. Prior to Closing, no party shall, without the prior
written consent of the other, issue any press release or make any other public
announcement concerning

- 12 -



--------------------------------------------------------------------------------



 



the transactions contemplated by this Agreement, except to the extent that such
party is so obligated by law, in which case such party shall give advance notice
to the other.
     5.3. Control. Buyer shall not, directly or indirectly, control, supervise
or direct the operation of the Stations prior to Closing. Consistent with the
Communications Act and the FCC rules and regulations, control, supervision and
direction of the operation of the Stations prior to Closing shall remain the
responsibility of Seller as the holder of the FCC Licenses.
     5.4. Risk of Loss.
          (a) Seller shall bear the risk of any loss of or damage to any of the
Station Assets at all times until the Effective Time, and Buyer shall bear the
risk of any such loss or damage thereafter.
          (b) If prior to the Effective Time any item of Tangible Personal
Property is damaged or destroyed or otherwise not in the condition described in
Section 2.6 in any material respect, then:
               (i) Seller shall use reasonable best efforts to repair or replace
such item in all material respects in the ordinary course of business, and
               (ii) if such repair or replacement is not completed prior to
Closing, then the parties shall proceed to Closing, Seller’s representations and
warranties as of the Closing shall be modified to take into account any such
condition and Seller shall promptly repair or replace such item in all material
respects after Closing (and Buyer will provide Seller access and any other
reasonable assistance requested by Seller with respect to such obligation).
          (c) If a Station is off the air prior to Closing, then Seller shall
use reasonable best efforts to return the Station to the air as promptly as
practicable in the ordinary course of business. If on the day otherwise
scheduled for Closing a Station is off the air, then Closing shall be postponed
until the date five (5) business days after the Station returns to the air,
unless such Station returns to the air between January 23, 2006 and January 30,
2006, in which event the Closing shall be postponed until January 31, 2006,
subject to Section 10.1 and to the satisfaction of the conditions to Closing set
forth herein.
     5.5. Environmental.
          (a) Seller has provided Buyer with copies of Phase I environmental
assessments of certain Real Property sites as shown on Schedule 1.1(c), if any
(each a “Phase I”).
          (b) Such assessments identified the items set forth on
Schedule 1.1(c). With respect to such items:
               (i) Seller shall use reasonable best efforts to remediate such
items in all material respects in the ordinary course of business,
               (ii) if such remediation is not completed prior to Closing, then
the parties shall proceed to Closing and Seller’s representations and warranties
as of the Closing shall be modified to take into account any such items, and
Seller shall promptly remediate such items in

- 13 -



--------------------------------------------------------------------------------



 



all material respects after Closing (and Buyer will provide Seller access and
any other reasonable assistance requested by Seller with respect to such
obligation).
          (c) Notwithstanding anything herein to the contrary, if at any time
the reasonably estimated cost to remedy such items (and any items under the SPA)
in the aggregate exceeds the amount set forth in Schedule 1.1(c), then Seller
may terminate this Agreement upon written notice to Buyer.
     5.6 Consents.
          (a) The parties shall use reasonable best efforts to obtain (i) any
third party consents necessary for the assignment of any Station Contract or for
the execution of the Tower Space Licenses attached to Exhibit 1.3 for Mt.
Haleakala and Mt. Mauna Loa (which shall not require any payment to any such
third party), and (ii) reasonable estoppel certificates from lessors under any
Real Property Leases requiring consent to assignment (if any), but no such third
party consents or estoppel certificates are conditions to Closing except for the
Required Consents (defined below). Receipt of consent to assign to Buyer the
Stations’ network affiliation agreements designated with a diamond on
Schedule 1.1(d) without any material adverse conditions and the Stations’ leases
designated with a diamond on Schedule 1.1(c) (if any) is a condition precedent
to Buyer’s obligation to close under this Agreement (the “Required Consents”).
          (b) To the extent that any Station Contract may not be assigned
without the consent of any third party, and such consent is not obtained prior
to Closing, this Agreement and any assignment executed pursuant to this
Agreement shall not constitute an assignment of such Station Contract; provided,
however, with respect to each such Station Contract, Seller and Buyer shall
cooperate to the extent feasible in effecting a lawful and commercially
reasonable arrangement under which Buyer shall receive the benefits under the
Station Contract from and after Closing, and to the extent of the benefits
received, Buyer shall pay and perform Seller’s obligations arising under the
Station Contract from and after Closing in accordance with its terms.
     5.7. Employees.
          (a) For a period of eighteen (18) months from the date of this
Agreement, Buyer shall not, without the prior written consent of Seller, solicit
for employment, induce or attempt to induce to leave Seller’s or an affiliate of
Seller’s employ, or hire, any employees of Seller or its affiliates staffed in
Seller’s Indianapolis headquarters or at any other television station owned by
Seller or its affiliates (other than general solicitations not directed solely
to any such employees).
          (b) If the Stations include any stations identified in Section 1.3(c),
then any shared employees shall be allocated as set forth on Schedule 1.3. With
respect to such shared employees, the terms of this Section 5.7, including
Buyer’s right to selectively offer employment pursuant to Section 5.7(c), shall
apply only to those who are allocated to Buyer pursuant to Schedule 1.3, and
Buyer shall not solicit for hire those who are not allocated to Buyer (other
than general solicitations not directed solely to any such employees).

- 14 -



--------------------------------------------------------------------------------



 



          (c) Seller has provided Buyer a list showing employee positions and
annualized pay rates and target bonus opportunities, where applicable, for
employees of the Stations. Seller shall update that list no later than five
(5) business days prior to Closing, and shall provide Buyer with such other
information in Seller’s possession as Buyer may reasonably request in order to
decide to whom it will offer employment, in each case subject to any
restrictions under applicable laws. Prior to the Closing, Buyer shall identify
and provide to Seller a written list of the employees of the Stations to whom
Buyer plans to offer employment effective as of the Closing. Seller and Buyer
shall cooperate with one-another in connection with Buyer’s efforts to hire such
employees. Each such offer of employment shall be made upon substantially the
same terms and conditions and with substantially the same duties as in effect
immediately preceding the Closing, including but not limited to wages, salaries,
commission rate (if applicable) and target bonuses (all determined on a cash
basis before taking into account Seller’s stock compensation program) and with
benefits which are substantially similar to the benefits available to similarly
situated employees in the markets in which the Stations operate. Any person so
hired by Buyer is referred to herein as a “Transferred Employee.” If any
Transferred Employee is subject to a written employment agreement, Buyer shall
assume Seller’s obligations under such agreement. Nothing in this Section 5.7 is
intended to or shall require Buyer to employ or continue to employ any
Transferred Employee for any period of time following the Closing or to continue
to maintain any term or condition of employment or otherwise to treat any such
employee on any basis other than as an employee-at-will (subject to the terms of
any employment contract assumed by Buyer). With respect to the Transferred
Employees, at Closing employment with Seller shall terminate and employment with
Buyer shall commence. Seller and Buyer shall each pay one-half of all applicable
severance and other liabilities under Seller’s severance policy as in effect on
the date hereof (a copy of which has been provided to Buyer) and any other
amounts (regardless of whether denominated as severance) owing in connection
with the termination of any written employment agreement owing to any employees
of the Stations who do not become Transferred Employees or who become
Transferred Employees but who are terminated during the first four (4) months
following Closing (collectively, “Severance”), provided, however, that Seller’s
liability with respect to Severance shall not exceed $1 million in the aggregate
(including amounts paid by an affiliate of Seller under the SPA) and Buyer shall
be liable for all other Severance.
          (d) Buyer shall grant credit to each Transferred Employee for all
unused vacation accrued as of the Effective Time as an employee of Seller, and
Buyer shall assume and discharge Seller’s obligation to provide such leave to
such employees (such obligations being a part of the Assumed Obligations).
          (e) Buyer shall permit Transferred Employees (and their spouses and
dependents) to participate in its “employee welfare benefit plans” (including
without limitation health insurance plans) and “employee pension benefit plans”
(as defined in Section 3(1) and 3(2) of ERISA, respectively), with coverage
effective immediately upon Closing (and without exclusion from coverage on
account of any pre-existing condition unless Buyer determines in good faith that
obtaining such coverage without such exclusion is not practicable because of a
material increase in cost), with service with Seller deemed service with the
Buyer for purposes of any length of service requirements, waiting periods,
vesting periods and differential benefits based on length of service, and with
credit under any welfare benefit plan for any deductibles or co-payments paid
for the current plan year under any plan maintained by Seller.

- 15 -



--------------------------------------------------------------------------------



 



          (f) Buyer shall also permit each Transferred Employee who participates
in the Seller’s 401(k) plan to elect to make direct rollovers of their account
balances into the Buyer’s 401(k) plan as of Closing (or as soon as practicable
thereafter when Buyer’s 401(k) plan is capable of accepting such rollovers),
including the direct rollover of any outstanding loan balances such that they
will continue to make payments under the terms of such loans under the Buyer’s
401(k) plan, subject to compliance with applicable law and subject to the
reasonable requirements of Buyer’s 401(k) plan.
     5.8. Accounting Services. During the first fifteen (15) business days after
Closing, Buyer shall provide to Seller at no additional cost the services of the
Stations’ business offices, together with reasonable access to related systems
and records, for the purposes of closing the books of the Stations for the
period prior to Closing and of facilitating the distribution of any stock
compensation from Seller to the Stations’ employees, all in accordance with the
procedures and practices applied by the business offices for periods prior to
Closing.
     5.9. 1031 Exchange. To facilitate a like-kind exchange under Section 1031
of the Code, Seller may assign its rights under this Agreement (in whole or in
part) to a “qualified intermediary” under section 1.1031(k)-1(g)(4) of the
treasury regulations (but such assignment shall not relieve Seller of any of its
obligations under this Agreement) and any such qualified intermediary may
re-assign to Seller. If Seller gives notice of such assignment, Buyer shall
provide Seller with a written acknowledgment of such notice prior to Closing and
pay the Purchase Price (or such portion thereof as is designated in writing by
the qualified intermediary) to or on behalf of the qualified intermediary at
Closing.
     5.10. Asset Transfers. Between the date hereof and Closing, Seller shall
and shall use reasonable best efforts to cause its affiliates, officers,
directors, employees and agents who own any of the Station Assets or have rights
thereto that should be terminated as of Closing to, (i) transfer to Seller (if
prior to Closing) or to Buyer (if at Closing) and (ii) to the extent
appropriate, terminate as of Closing, all of their respective rights, title and
interest in, to and under such Station Assets. Seller shall and shall cause its
affiliates, officers, directors, employees and agents to prepare, execute and
file such documents in form and substance reasonably satisfactory to Buyer and
take such other actions as may be required to evidence or record any such
transfers or terminations.
     5.11. Intellectual Property License. If there is any shared Intellectual
Property that is allocated to KHON or KGMB pursuant to Section 1.3, and if
requested by a party, then, to the extent of the granting party’s rights in such
Intellectual Property, the parties shall enter into a customary license
agreement to provide a non-exclusive, perpetual, irrevocable, royalty-free
license to use such Intellectual Property in the operation of KHON or KGMB, as
appropriate, in the ordinary course of business, transferable to any transferee
of the Station. Other than any trademarks, service marks, brand names, domain
names or trade, corporate or business names of Seller or its affiliates (other
than the Stations), Seller for itself and its affiliates (other than the
Stations) hereby grants to Buyer a non-exclusive, perpetual, irrevocable, and
royalty-free license to use any Intellectual Property owned by Seller or an
affiliate (other than the Stations) and used by both the Stations and Seller’s
other stations and business units prior to Closing in the operation of the
Stations in the ordinary course of business, provided that such license: (i) may
not be assigned by Buyer, except to any successor licensee of the relevant
Station, (ii) is limited to the extent of Seller’s rights therein, if any,
(iii) may be used by Buyer only in the market of the

- 16 -



--------------------------------------------------------------------------------



 



relevant Station and only in a manner that does not violate law or any
third-party rights, and (iv) shall terminate for noncompliance or non-use.
     5.12. Use of Business Names.
          (a) To the extent the trademarks, service marks, brand names, domain
names or trade, corporate or business names of Seller or its affiliates (other
than the Stations) are used by the Stations on stationery, signage, invoices,
receipts, forms, packaging, advertising and promotional materials, product,
training and service literature and materials, computer programs or like
materials (“Marked Materials”), Buyer may continue such pre-existing use for a
period of up to three months after Closing, or until the supply of such Marked
Materials is exhausted, if sooner. Buyer shall be solely responsible for such
use, which: (i) may not be assigned by Buyer, (ii) is limited to the extent of
Seller’s rights therein, if any, (iii) may be used by Buyer only in a manner
that does not violate law or any third-party rights, and (iv) shall terminate
for noncompliance or non-use.
          (b) To the extent the trademarks, service marks, brand names, domain
names or trade or business names of KHON are used in the operation of television
station KGMB on stationery, signage, invoices, receipts, forms, packaging,
advertising and promotional materials, product, training and service literature
and materials, computer programs or like materials (“KHON Marked Materials”),
Seller may continue such pre-existing use for a period of up to three months
after Closing, or until the supply of such KHON Marked Materials is exhausted,
if sooner. Seller shall be solely responsible for such use, which: (i) may not
be assigned by Seller except to a subsequent purchaser of KGMB, (ii) is limited
to the extent of Buyer’s rights therein, if any, (iii) may be used by Seller
only in a manner that does not violate law or any third-party rights, and
(iv) shall terminate for noncompliance or non-use.
     5.13. Reasonable Efforts. Prior to Closing, Buyer and Seller shall use
their respective reasonable best efforts to take or cause to be taken all action
necessary or desirable in order to consummate the transactions contemplated by
this Agreement by January 31, 2006.
ARTICLE 6: SELLER CLOSING CONDITIONS
     The obligation of Seller to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Seller):
     6.1. Representations and Covenants.
          (a) The representations and warranties of Buyer made in this
Agreement, shall be true and correct in all material respects as of the Closing
Date except for changes permitted or contemplated by the terms of this
Agreement.
          (b) The covenants and agreements to be complied with and performed by
Buyer at or prior to Closing shall have been complied with or performed in all
material respects.
          (c) Seller shall have received a certificate dated as of the Closing
Date from Buyer executed by an authorized officer of Buyer to the effect that
the conditions set forth in Sections 6.1(a) and (b) have been satisfied.

- 17 -



--------------------------------------------------------------------------------



 



     6.2. Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
     6.3. FCC Authorization. The FCC Consent shall have been obtained.
     6.4. Hart Scott Rodino. If applicable, the HSR Clearance shall have been
obtained.
     6.5. Deliveries. Buyer shall have complied with each of its obligations set
forth in Section 8.2.
     6.6. SPA. The Closing under the SPA shall have been consummated or shall be
consummated simultaneously with the Closing under this Agreement.
ARTICLE 7: BUYER CLOSING CONDITIONS
     The obligation of Buyer to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Buyer):
     7.1. Representations and Covenants.
          (a) The representations and warranties of Seller made in this
Agreement shall be true and correct in all material respects as of the Closing
Date except for changes permitted or contemplated by the terms of this
Agreement.
          (b) The covenants and agreements to be complied with and performed by
Seller at or prior to Closing shall have been complied with or performed in all
material respects.
          (c) Buyer shall have received a certificate dated as of the Closing
Date from Seller executed by an authorized officer of Seller to the effect that
the conditions set forth in Sections 7.1(a) and (b) have been satisfied.
     7.2. Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
     7.3. FCC Authorization. The FCC Consent shall have been obtained.
     7.4. Hart Scott Rodino. If applicable, the HSR Clearance shall have been
obtained.
     7.5. Deliveries. Seller shall have complied with each of its obligations
set forth in Section 8.1.
     7.6. Consents. The Required Consents shall have been obtained and delivered
and such Required Consents shall be without material adverse conditions.
     7.7. SPA. The Closing under the SPA shall have been consummated or shall be
consummated simultaneously with the Closing under this Agreement.
ARTICLE 8: CLOSING DELIVERIES

- 18 -



--------------------------------------------------------------------------------



 



     8.1. Seller Documents. At Closing, Seller shall deliver or cause to be
delivered to Buyer:
          (i) good standing certificates issued by the Secretary of State of
Seller’s jurisdiction of formation;
          (ii) certified copies of resolutions authorizing the execution,
delivery and performance of this Agreement, including the consummation of the
transactions contemplated hereby;
          (iii) the certificate described in Section 7.1(c);
          (iv) an assignment of FCC authorizations assigning the FCC Licenses
from Seller to Buyer;
          (v) an assignment and assumption of contracts assigning the Station
Contracts from Seller to Buyer;
          (vi) an assignment and assumption of leases assigning the Real
Property Leases (if any) from Seller to Buyer;
          (vii) special warranty deeds conveying the Owned Real Property (if
any) from Seller to Buyer;
          (viii) an assignment of marks and copyrights assigning the Stations’
registered and applied for marks and copyrights listed on Schedule 1.1(e) (if
any) from Seller to Buyer;
          (ix) domain name transfers assigning the Stations’ domain names listed
on Schedule 1.1(e) (if any) from Seller to Buyer;
          (x) endorsed vehicle titles conveying the vehicles included in the
Tangible Personal Property (if any) from Seller to Buyer;
          (xi) a bill of sale conveying the other Station Assets from Seller to
Buyer;
          (xii) the agreements in the form of Exhibit 1.3 hereto, if applicable,
and any agreements required in connection therewith;
          (xiii) an affidavit of non-foreign status of Seller that complies with
Section 1445 of the Code;
          (xiv) any other instruments of conveyance, assignment and transfer
that may be reasonably necessary to convey, transfer and assign the Station
Assets from Seller to Buyer, free and clear of Liens, except for Permitted
Liens; and
          (xv) any customary owner’s affidavits or gap indemnities reasonably
requested from Seller by any title company retained by Buyer.
     8.2. Buyer Documents. At Closing, Buyer shall deliver or cause to be
delivered to Seller:

- 19 -



--------------------------------------------------------------------------------



 



          (i) the Purchase Price in accordance with Section 1.5 hereof;
          (ii) good standing certificates issued by the Secretary of State of
Buyer’s jurisdiction of formation;
          (iii) certified copies of resolutions authorizing the execution,
delivery and performance of this Agreement, including the consummation of the
transactions contemplated hereby;
          (iv) the certificate described in Section 6.1(c);
          (v) an assignment and assumption of contracts assuming the Station
Contracts;
          (vi) an assignment and assumption of leases assuming the Real Property
Leases (if any);
          (vii) domain name transfers assuming the Stations’ domain names listed
on Schedule 1.1(e) (if any);
          (viii) the agreements in the form of Exhibit 1.3 hereto, if
applicable, and any agreements required in connection therewith; and
          (ix) such other documents and instruments of assumption that may be
necessary to assume the Assumed Obligations.
ARTICLE 9: SURVIVAL; INDEMNIFICATION
     9.1. Survival. The representations and warranties in this Agreement shall
survive Closing for a period of eighteen (18) months from the Closing Date
whereupon they shall expire and be of no further force or effect, except
(i) those under Section 2.5 (Taxes) and Sections 2.6 and 2.7 (Personal Property
and Real Property, but solely with respect to title), which shall survive until
the expiration of any applicable statute of limitations, and (ii) that if within
such period the indemnified party gives the indemnifying party written notice of
a claim for breach thereof describing in reasonable detail the nature and basis
of such claim, then such claim shall survive until the earlier of resolution of
such claim or expiration of the applicable statue of limitations. The covenants
and agreements in this Agreement shall survive Closing until performed.
     9.2. Indemnification.
          (a) Subject to Section 9.2(b), from and after Closing, Seller shall
defend, indemnify and hold harmless Buyer from and against any and all losses,
costs, damages, liabilities and expenses, including reasonable attorneys’ fees
and expenses (“Damages”) incurred by Buyer, whether or not resulting from third
party claims, arising out of or resulting from:
               (i) any breach by Seller of its representations and warranties
made under this Agreement; or

- 20 -



--------------------------------------------------------------------------------



 



               (ii) any default by Seller of any covenant or agreement made
under this Agreement; or
               (iii) the Retained Obligations; or
               (iv) the business, ownership or operation of the Stations before
the Effective Time, except for the Assumed Obligations.
          (b) Notwithstanding the foregoing or anything else herein to the
contrary, after Closing, (i) Seller shall have no liability to Buyer under
Section 9.2(a)(i) until, and only to the extent that, Buyer’s aggregate Damages
exceed $500,000 per Station and (ii) the maximum liability of Seller under
Section 9.2(a)(i) shall be an amount equal to 20% of the Purchase Price.
          (c) From and after Closing, Buyer shall defend, indemnify and hold
harmless Seller from and against any and all Damages incurred by Seller, whether
or not resulting from third party claims, arising out of or resulting from:
               (i) any breach by Buyer of its representations and warranties
made under this Agreement; or
               (ii) any default by Buyer of any covenant or agreement made under
this Agreement; or
               (iii) the Assumed Obligations; or
               (iv) the business, ownership or operation of the Stations after
the Effective Time.
     9.3. Procedures with Respect to Third Party Claims.
          (a) The indemnified party shall give prompt written notice to the
indemnifying party of any demand, suit, claim or assertion of liability by third
parties that is subject to indemnification hereunder (a “Claim”), but a failure
to give such notice or delaying such notice shall not affect the indemnified
party’s rights or the indemnifying party’s obligations except to the extent the
indemnifying party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby materially prejudiced and provided that, where
applicable, such notice is given within the time period described in
Section 9.1.
          (b) The indemnifying party shall have the right to undertake the
defense or opposition to such Claim with counsel selected by it. In the event
that the indemnifying party does not undertake such defense or opposition in a
timely manner, the indemnified party may undertake the defense, opposition,
compromise or settlement of such Claim with counsel selected by it at the
indemnifying party’s cost (subject to the right of the indemnifying party to
assume defense of or opposition to such Claim at any time prior to settlement,
compromise or final determination thereof).
          (c) Anything herein to the contrary notwithstanding:

- 21 -



--------------------------------------------------------------------------------



 



               (i) the indemnified party shall have the right, at its own cost
and expense, to participate in the defense, opposition, compromise or settlement
of the Claim;
               (ii) the indemnifying party shall not, without the indemnified
party’s written consent, settle or compromise any Claim or consent to entry of
any judgment which does not include the giving by the claimant to the
indemnified party of a release from all liability in respect of such Claim; and
               (iii) in the event that the indemnifying party undertakes defense
of or opposition to any Claim, the indemnified party, by counsel or other
representative of its own choosing and at its sole cost and expense, shall have
the right to consult with the indemnifying party and its counsel concerning such
Claim and the indemnifying party and the indemnified party and their respective
counsel shall cooperate in good faith with respect to such Claim.
ARTICLE 10: TERMINATION AND REMEDIES
     10.1. Termination. This Agreement shall terminate upon any termination of
the SPA. Subject to Section 10.3, this Agreement may be terminated prior to
Closing as follows:
          (a) by mutual written consent of Buyer and Seller;
          (b) by written notice of Buyer to Seller if Seller breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period (defined below);
          (c) by written notice of Seller to Buyer if Buyer breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period; provided, however, that the Cure Period shall not apply to Buyer’s
obligations to pay the Purchase Price at Closing in the circumstances where all
of the conditions to Buyer’s obligations to consummate the Closing (other than
those under Article 7 to be performed at Closing) have been satisfied;
          (d) by written notice of Seller to Buyer or Buyer to Seller if Closing
does not occur on or before September 29, 2006; or
          (e) as provided by Section 5.5(c).
     10.2. Cure Period. Each party shall give the other party prompt written
notice upon learning of any breach or default by the other party under this
Agreement. The term “Cure Period” as used herein means a period commencing on
the date Buyer or Seller receives from the other written notice of breach or
default hereunder and continuing until the earlier of (i) twenty (20) calendar
days thereafter or (ii) five (5) business days after the day otherwise scheduled
for Closing; provided, however, that if the breach or default is non-monetary
and cannot reasonably be cured within such period but can be cured before the
date five (5) business days after the scheduled Closing date, and if diligent
efforts to cure promptly commence, then the Cure Period shall continue as long
as such diligent efforts to cure continue, but not beyond the date five (5)
business days after the scheduled Closing date; and provided, further, that,
notwithstanding the

- 22 -



--------------------------------------------------------------------------------



 



foregoing, if the date otherwise scheduled for Closing is between January 23,
2006 and January 30, 2006, Closing shall be January 31, 2006.
     10.3. Survival. Neither party may terminate under Sections 10.1(b) or
(c) if it is then in material default under this Agreement. The termination of
this Agreement shall not relieve any party of any liability for breach or
default under this Agreement prior to the date of termination. Notwithstanding
anything contained herein to the contrary, Sections 5.1 (Confidentiality), 10.5
(Liquidated Damages) and 11.1 (Expenses) shall survive any termination of this
Agreement.
     10.4. Specific Performance. In the event of failure or threatened failure
by either party to comply with the terms of this Agreement, the other party
shall be entitled to an injunction restraining such failure or threatened
failure and, subject to obtaining any necessary FCC consent, to enforcement of
this Agreement by a decree of specific performance requiring compliance with
this Agreement.
     10.5. Liquidated Damages. If Seller terminates this Agreement or the SPA
pursuant to Section 10.1(c) hereof or thereof, then Buyer shall pay Seller on
demand an amount equal to 10% of the Purchase Price under this Agreement by wire
transfer of immediately available funds, and such payment shall constitute
liquidated damages and the sole remedy of Seller under this Agreement. Buyer
acknowledges and agrees that Seller’s recovery of such amount shall constitute
payment of liquidated damages and not a penalty and that Seller’s liquidated
damages amount is reasonable in light of the substantial but indeterminate harm
anticipated to be caused by Buyer’s material breach or default under this
Agreement, the difficulty of proof of loss and damages, the inconvenience and
non-feasibility of otherwise obtaining an adequate remedy, and the value of the
transactions to be consummated hereunder.
ARTICLE 11: MISCELLANEOUS
     11.1. Expenses. Each party shall be solely responsible for all costs and
expenses incurred by it in connection with the negotiation, preparation and
performance of and compliance with the terms of this Agreement. All governmental
fees and charges applicable to any requests for Governmental Consents shall be
paid one-half by Buyer and one-half by Seller, except that if more than one HSR
Act filing is necessary because a party has more than one ultimate parent
entity, then such party shall pay the HSR Act filing fees for any additional
filings. Buyer and Seller shall each be responsible for one-half of all
governmental recording, sales, use and other similar transfer taxes, fees and
charges (not including any Taxes on or measured by income) applicable to the
transfer of the Station Assets under this Agreement. Each party is responsible
for any commission, brokerage fee, advisory fee or other similar payment that
arises as a result of any agreement or action of it or any party acting on its
behalf in connection with this Agreement or the transactions contemplated
hereby.
     11.2. Further Assurances. Before Closing, each party shall perform its
obligations and observe the conditions set forth in Schedule 11.2 to this
Agreement. After Closing, each party shall from time to time, at the request of
and without further cost or expense to the other, execute and deliver such other
instruments of conveyance and assumption and take such other actions as may
reasonably be requested in order to more effectively consummate the transactions
contemplated hereby.

- 23 -



--------------------------------------------------------------------------------



 



     11.3. Assignment. Except as provided by Section 5.9 (1031 Exchange),
neither party may assign this Agreement without the prior written consent of the
other party hereto, provided, however, that Buyer may assign its rights
hereunder to an affiliate of Buyer upon written notice to, but without consent
of, Seller, provided that (i) any such assignment does not delay processing of
the FCC Application, grant of the FCC Consent or Closing, (ii) any such assignee
delivers to Seller a written assumption of this Agreement, and (iii) Buyer shall
remain liable for all of its obligations hereunder. The terms of this Agreement
shall bind and inure to the benefit of the parties’ respective successors and
any permitted assigns, and no assignment shall relieve any party of any
obligation or liability under this Agreement.
     11.4. Notices. Any notice pursuant to this Agreement shall be in writing
and shall be deemed delivered on the date of personal delivery or confirmed
facsimile transmission or confirmed delivery by a nationally recognized
overnight courier service, and shall be addressed as follows (or to such other
address as any party may request by written notice):

     
if to Seller:
  c/o Emmis Communications Corporation
 
  One Emmis Plaza
 
  40 Monument Circle, Suite 700
 
  Indianapolis, Indiana 46204
 
  Attention: President and CEO
 
  Facsimile: (317) 684-5583
 
   
with copies (which shall not
  Emmis Communications Corporation
constitute notice) to:
  3500 W. Olive Avenue, Suite 1450
 
  Burbank, California 91505
 
  Attention: Gary Kaseff
 
  Facsimile: (818) 238-9158
 
   
 
  Wiley Rein & Fielding LLP
 
  1776 K Street, N.W.
 
  Washington, D.C. 20006
 
  Attention: Doc Bodensteiner
 
  Facsimile: (202) 719-7049
 
   
 
  Bose McKinney & Evans, LLP
 
  2700 First Indiana Plaza
 
  135 N. Pennsylvania Street
 
  Indianapolis, Indiana 46204
 
  Attention: David L. Wills
 
  Facsimile: (317) 223-0125
 
   
if to Buyer:
  c/o The Blackstone Group
 
  345 Park Avenue
 
  New York, New York 10154
 
  Attention: David Tolley
 
  Facsimile: (212) 583-5717
 
   
with a copy (which shall not
  Debevoise & Plimpton

- 24 -



--------------------------------------------------------------------------------



 



     
constitute notice) to:
  919 Third Avenue
 
  New York, New York 10022
 
  Attention: Gregory V. Gooding
Facsimile: (212) 909-6836

     11.5. Amendments. No amendment or waiver of compliance with any provision
hereof or consent pursuant to this Agreement shall be effective unless evidenced
by an instrument in writing signed by the party against whom enforcement of such
amendment, waiver, or consent is sought.
     11.6. Entire Agreement. The Schedules and Exhibits hereto are hereby
incorporated into this Agreement. This Agreement, together with any other
agreement executed on the date hereof in connection herewith, constitutes the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
with respect to the subject matter hereof, except the NDA, which shall remain in
full force and effect. No party makes any representation or warranty with
respect to the transactions contemplated by this Agreement except as expressly
set forth in this Agreement (or in any other agreement executed on the date
hereof in connection herewith). Without limiting the generality of the
foregoing, Seller makes no representation or warranty to Buyer with respect to
any projections, budgets or other estimates of the Stations’ revenues, expenses
or results of operations, or, except as expressly set forth in Article 2, any
other financial or other information made available to Buyer with respect to the
Stations.
     11.7. Severability. If any court or governmental authority holds any
provision in this Agreement invalid, illegal or unenforceable under any
applicable law, then, so long as no party is deprived of the benefits of this
Agreement in any material respect, this Agreement shall be construed with the
invalid, illegal or unenforceable provision deleted and the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.
     11.8. No Beneficiaries. Nothing in this Agreement expressed or implied is
intended or shall be construed to give any rights to any person or entity other
than the parties hereto and their successors and permitted assigns.
     11.9. Governing Law. The construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the choice of law provisions thereof.
     11.10. Neutral Construction. Buyer and Seller agree that this Agreement was
negotiated at arms-length and that the final terms hereof are the product of the
parties’ negotiations. This Agreement shall be deemed to have been jointly and
equally drafted by Buyer and Seller, and the provisions hereof should not be
construed against a party on the grounds that the party drafted or was more
responsible for drafting the provision.
     11.11. Cooperation. After Closing, Buyer shall cooperate with Seller in the
investigation, defense or prosecution of any action which is pending or
threatened against Seller or its affiliates with respect to the Stations,
whether or not any party has notified the other of a claim for indemnity with
respect to such matter. Without limiting the generality of the

- 25 -



--------------------------------------------------------------------------------



 



foregoing, Buyer shall make available its employees to give depositions or
testimony and shall furnish all documentary or other evidence that Seller may
reasonably request. Seller shall reimburse Buyer for all reasonable and
necessary out-of-pocket expenses incurred in connection with the performance of
its obligations under this Section 11.11.
     11.12. Counterparts. This Agreement may be executed in separate
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same agreement.
     11.13. Interpretation. Article titles and headings herein are for
convenience of reference only and are not intended to affect the meaning or
interpretation of this Agreement. The Schedules hereto shall be construed with
and as an integral part of this Agreement to the same extent as if set forth
verbatim herein. When used in this Agreement, unless the context clearly
requires otherwise, (i) words such as “herein,” “hereto,” “hereunder,” and
“hereafter” shall refer to this Agreement as a whole, (ii) the term “including”
shall not be limiting, and (iii) the term “ordinary course” shall refer to the
ordinary course of Seller’s business and the operation of the Stations.
[SIGNATURE PAGE FOLLOWS]

- 26 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

          BUYER:   SJL ACQUISITION, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        SELLER:   EMMIS TELEVISION BROADCASTING, L.P.
By: Emmis Operating Company, its general partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            EMMIS TELEVISION LICENSE, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 